DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I with traverse in the response filed 4/20/2022 is acknowledged. Regarding the restriction of groups I and II and the invention of group III, since the invention of groups I and II have multiple gas turbine engines, the term split ratio can be taken to mean a split between gas turbine engines. Since the invention of group III has only a single gas turbine engine, the term split ratio would be construed as a split ratio between the gas turbine and other systems.  Such a distinction would require a substantially different field of search. Regarding the restriction between groups I and II, applicant’s arguments are persuasive and the restriction between groups I and II is withdrawn.  The restriction between group III and groups I and II is made final.

This First Office Action is in response to claims filed 4/20/2022.  Claims 16-20 are not elected and are withdrawn. Claims 1-15 are pending and examined.

Claim Objections
Claims 1, 6, and 11 are objected to for minor informalities.  Appropriate corrective action is required.
Regarding claims 1 and 11, the inlet guide vane is believed to be in error for an inlet guide vane.
Regarding claim 6, a fuel consumption is believed to be in error for the fuel consumption.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka 2002/0107614 in view of Wikipedia “Combined cycle power plant”
Regarding claim 1, Tanaka teaches a method for operating a power plant (the plurality of gas turbine power plants of Figure 1), the method comprising: generating a power plant model for operating the power plant (per Fig. 3, 4, 7, and 10 and per paragraphs [0033]-[0080] Tanaka generates a power plant model for operating the power plant that includes: (1) 1Computing an actual gas turbine efficiency [0038], corrected for the IGV opening degree [0041]-[0043], then corrected for the inlet temperature [0045], then corrected for the atmospheric temperature around each gas turbine [0040]-[0048], and then corrected for oil burning [0052] so as to derive a gas turbine deterioration rate (eq 5) [0052] as a ratio of a standard efficiency at standard operating temperature (atmospheric and inlet) vs. the current efficiency corrected for the above factors.  (2) Next at [0075] the model restricts the operational load of each gas turbine (Xop) to be below the maximum feasible power output of each gas turbine (XMX) as function of the atmospheric temperature. (3) The model then defines the total target load L of all of the gas turbines as the sum of the operation loads for the gas turbines. (4) the model solves for the most fuel efficient load ratio/distribution among the gas turbines by minimizing C shown at [0077] which comprises a sum over all of the gas turbine plants of a product of the price of fuel () multiplied by the heat rate function (HR is the inverse fuel efficiency as a function of operational load at atmospheric temperature for each gas turbine plant) multiplied by the operational load of each gas turbine plant (Xop)) at an ambient condition (per [0033]-[0080] supra, the ambient condition is the atmospheric temperature) and a load condition (per [0033]-[0080] supra, L and or Xop); determining whether at least two gas turbines in the power plant model of the power plant generate a power output at the ambient condition and the load condition (per [0033]-[0080] Xop is calculated for each gas turbine power plant); modeling a fuel consumption of the power plant for a baseline split ratio between the at least two gas turbines using the power plant model of the power plant at the ambient condition and the load condition (C is proportional to the fuel consumption in particular, the HR’s (which are a function of each Xop (the ratio of the Xop’s being the split ratio) and by extension L (which is merely a sum of the Xop)) multiplied by the Xop is proportional to the fuel consumed by each gas turbine. The base line ratio is construed as the solution derived for the split ratio of the loads between the gas turbines that minimizes fuel consumption at a prior execution of the process of Fig. 3 per [0033] FIG. 3 is a flow chart of the load dispatching routine executed by the load dispatching instruction computer 102 every predetermined time interval (for example, every 3 minutes).  The ratio can be calculated for any two of the gas turbine power plants.); creating a variant split ratio between the at least two gas turbines (the split ratio at the current time step); determining, using the power plant model, whether the variant split ratio meets a quality threshold for the power plant, the quality threshold including at least a minimum reduction in the fuel consumption (the threshold is the precision of the calculations Xop); recalculating the variant split ratio in response to the variant split ratio not meeting the quality threshold (the recalculation occurs when the variant split ratio does not meeting the quality threshold since it occurs 3 minutes after the split load is calculated, so the recalculation occurs in response to the variant split ratio meeting the quality threshold and the variant split ration not meeting the quality threshold); and adjusting the power plant to use the variant split ratio in response to the variant split ratio meeting the quality threshold (the use of the variant split ratio occurs whenever the Xop are changed).
Tanaka is silent as to the power plant comprising a CCPP.
Wikipedia teaches combining a gas turbine with a steam turbine (“Combining two or more thermodynamic cycles results in improved overall efficiency, reducing fuel costs. In stationary power plants, a widely used combination is a gas turbine (operating by the Brayton cycle) burning natural gas or synthesis gas from coal, whose hot exhaust powers a steam power plant (operating by the Rankine cycle). This is called a Combined Cycle Gas Turbine (CCGT) plant, and can achieve a best-of-class real (HHV - see below) thermal efficiency of around 62% in base-load operation”).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention so as to modify the power plant of Tanaka so as to comprise a plurality of CCPP plants (gas turbines combined with steam power plants) to attain higher operation efficiency, further the method of Tanaka is intended for power plants including gas turbines in particular gas turbine combined plants with improved efficiency ([0005] In recent years, most of power generation plants are gas turbine combined plants that have improved thermal efficiency. Since the efficiency of the compressor in a gas turbine plant is decreased significantly due to contamination accumulated on the compressor blades, the thermal efficiency of a gas turbine power generation plant unavoidably deteriorates over time. [0006] FIG. 1 is a view showing the construction of a conventional integrated power generation plant operation instructing system for operating gas turbine power generation plants, in which a central load dispatching instruction station 10 is connected to N gas turbine power generation plants 11 n (1≦n≦N) via exclusived telecommunication lines 12 n.)
Regarding claim 4, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above also teaches creating the variant split ratio includes applying a predetermined bias to each of the at least two gas turbines (HR), based on the ambient condition and the baseline load condition (see [0076] and [0077]).
Regarding claim 5, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above also teaches wherein the predetermined bias is further based on a health condition (HR) of one of the at least two gas turbines (HR is calculated for each gas turbine).
Regarding claim 6, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above also teaches wherein creating the variant split ratio is based on a fuel consumption of the CCPP indicated by the power plant model (the fuel consumption is proportional to the Heat Rate multiplied by Xop).
Regarding claim 7, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above also teaches wherein the quality threshold further includes at least a minimum heat rate reduction, a minimum plant efficiency increase, a minimum reduction to fuel consumption (see the rejection of claim 1 supra C is proportional to fuel consumption since HR x Xop is proportional to the fuel consumption of each plant), a fuel consumption limit, an emissions limit, or an operating stability limit for the CCPP.
Regarding claim 8, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above also teaches detecting a new load condition (this occurs whenever a new L is entered) or a new ambient condition of the CCPP (this occurs whenever a new atmospheric temperature is entered); creating a new variant split load for the new load condition or the new ambient condition (this results from the process in Fig. 3 running every 3 minutes); determining, using the power plant model, whether the new variant split ratio meets the quality threshold for the CCPP (see the rejection of claim 1 supra); recalculating the new variant split ratio in response to the new variant split ratio not meeting the quality threshold (see the rejection of claim 1 supra); and adjusting the CCPP to use the new variant split ratio in response to the new variant split ratio meeting the quality threshold (see the rejection of claim 1 supra).
Regarding claim 9, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above also teaches wherein the variant split ratio includes a plurality of load-dependent split ratios for the CCPP (per the rejection of claim 1 supra, the power plant can comprise any number of gas turbine plants, each with its own Xop, each ratio of each pair of Xop’s comprises another load dependent split ratio (they all depend on L) an comprise any number of).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Wikipedia and Tanaka 2006/0005526 (hereinafter referred to as Tanaka526
Regarding claim 2, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above does not teach adjusting the CCPP to use the variant split ratio includes modifying the load condition to affect the inlet guide vane (IGV) pitch angle within the CCPP.
Tanaka526 teaches modifying the IGV opening degree/pitch angle as a function of the load on a gas turbine ([0007] In a combustor controller 100 constructed as described above, when a load to a gas turbine 2 is low and an output of a generator 4 is low, in order to restrain combustion vibration and achieve stable combustion, an opening of an IGV 5 is closed so as to decrease the flow rate of air flowing into a compressor 1, and an opening of a combustor bypass valve 8 to increase the flow rate of compressed air flowing directly into the gas turbine 2 from the compressor 1. By decreasing the flow rate of air to the combustor 3 in the above-mentioned manner, a fuel-air ratio is increased. Moreover, when a load to a gas turbine 2 is high and an output of the generator 4 is high, in order to restrain a discharge amount of NOx, the flow rate of air flowing into the compressor 1 is increased by opening the IGV and an amount of compressed air flowing directly into the gas turbine 2 from the compressor 1 is decreased by closing the combustor bypass valve 8. By increasing the flow rate of air being supplied to the combustor 3 in the above-mentioned manner, the fuel-air ratio is decreased).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention so as to modify the power plant of Tanaka in view of Wikipedia with Tanaka526’s teachings on affecting the IGV pitch angle by changing the load on the gas turbine engine to provide the benefit of improved stability at low loads and improved NOx discharge at high loads.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Wikipedia and So 2008/0178571
Regarding claim 3, Tanaka in view of Wikipedia teaches the invention as discussed above.
Tanaka in view of Wikipedia as discussed above is silent as to adjusting the CCPP to use the variant split ratio reduces an inlet bleed heat (IBH) flow of exhaust fluid from an exhaust section to an inlet section of a compressor of one of the at least two gas turbines of the CCPP.
So teaches a gas turbine with an inlet bleed heat (IBH) flow of exhaust fluid from an exhaust section (compressed air from the compressor discharge plenum) to an inlet section of a compressor (the inlet) of a gas turbine as a function of the load on the gas turbine ([0038] … The amount of airflow passing from the inlet to the compressor will determine if inlet bleed heat can be utilized. As one skilled in the art will understand, the mass flow of air to the compressor is determined by the inlet guide vanes that are positioned in the engine inlet. The inlet guide vanes modulate in position from fully open to partially closed. A closing of the inlet guide vanes restricts the flow of ambient air into the inlet. That is, once the turbine reaches a desired operating speed, which for a 60 Hz cycle machine is approximately 3510 rpm, the inlet guide vanes close from approximately 57 degrees to approximately 48 degrees, thereby reducing the airflow passing through the engine inlet. It is under these conditions that less air is provided to the compressor and inlet bleed heat can be utilized. When compressed air from the compressor discharge plenum is injected into the inlet the average temperature of the compressed air entering the combustor is higher, and therefore, combustor operation can be maintained in a more efficient mode (i.e. premix). [0039] … In a step 914, the compressed air drawn from the compressor discharge plenum is directed through the piping system to the inlet. In a step 916, the air from the plenum is mixed with the ambient air entering the inlet and in a step 918, this air mixture is directed to the compressor. [0040] … As load on the engine increases, the inlet guide vanes will open in order to increase airflow to control engine exhaust temperature. The inlet bleed heat control valve gradually closes as a function of inlet guide vane angle. That is, as the load on the engine increases, the inlet guide vane angle increases and the inlet control valve continues to close. When the inlet guide vanes are fully open, the inlet isolation valve and inlet control valve are closed so as to stop the flow of compressor discharge air to the engine inlet. Should load decrease and the inlet guide vanes close to control exhaust temperature, the inlet valves can open again to bleed hot compressed air into the engine inlet, if inlet bleed heat is still desired).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention so as to modify the power plant of Tanaka in view of Wikipedia with So’s teachings on IBH to maintain efficient combustion. It would have further been obvious that adjusting the CCPP to use the variant split ratio reduces an inlet bleed heat (IBH) flow of exhaust fluid from an exhaust section to an inlet section of a compressor of one of the at least two gas turbines of the CCPP’s since any split that increases the load on a respective gas turbine among the CCPP’s will reduce the (IBH) flow of exhaust fluid from the exhaust section to the inlet section of the compressor of the gas turbine of the respective CCPP.
Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Wikipedia and Mathai 2018/0274391
Regarding claim 11, Tanaka in view of Wikipedia teaches the invention as discussed above.
Regarding claims 10 and 13-15, per the rejection of claims 1, 4, 7 and 8, Tanaka in view of Wikipedia teaches the method steps of claims 10 and 13-15 respectively.
Tanaka in view of Wikipedia as discussed above is silent as to program product stored on a computer readable storage medium for operating a combined cycle power plant (CCPP), the computer readable storage medium comprising program code for causing a computer system to perform the method steps.
Mathai teaches a program product (control program 633) stored on a computer readable storage medium for operating a combined cycle power plant (CCPP), the computer readable storage medium (memory 630) comprising program code (program instructions) for causing a computer system (605) to perform method steps for operating the CCPP ([0001] This disclosure relates to power plants, and more particularly, to systems and methods for operating a combined cycle power plant. [0041] …In this exemplary implementation, one or more processors, such as the processor 605, can be configured to interact with a memory 630. The processor 605 can be implemented and operated using appropriate hardware, software, firmware, or combinations thereof. Software or firmware implementations can include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described…  [0042] The memory 630 can be used to store program instructions that are loadable and executable by the processor 605, as well as to store data for use during the execution of these programs. Such data can include sensor data 632 obtained from the various sensors via a sensor input interface 650. Depending on the configuration and type of the control system 120, the memory 630 can be volatile (such as random access memory (RAM)) and/or non-volatile  [0043] The memory 630, the removable storage, and the non-removable storage are all examples of non-transient computer-readable storage media. [0044] Turning to the contents of the memory 630, the memory 630 can include…one or more application programs or services for implementing the features and aspects disclosed herein. Such applications or services can include a control program 633. When executed by the processor 605, the control program 633 implements the various functionalities and features described in this disclosure.)
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Tanaka in view of Wikipedia with  Mathai (A) combine prior art elements (the control method of Tanaka in view of Wikipedia for CCPP’s and the computer implementation of methods for running CCPP’s taught by Mathai) according to known methods (implementing the methods of Tanaka on the computing systems taught by Mathai) to yield predictable results (the computing system taught by Mathai is intended to implement methods for running CCPP’s), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Wikipedia, Tanaka526 and Mathai
Regarding claim 11, Tanaka in view of Wikipedia and Mathai teaches the invention as discussed above.
Per the rejection of claim 2, Tanaka in view of Wikipedia and Tanaka526 teaches the added limitations of claim 11.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Wikipedia, So and Mathai
Regarding claim 11, Tanaka in view of Wikipedia and Mathai teaches the invention as discussed above.
Per the rejection of claim 3, Tanaka in view of Wikipedia and So teaches the added limitations of claim 11.

Pertinent Prior Art
The following prior art is deemed pertinent. BEAUCHESNE-MARTEL 20200362754.  BEAUCHESNE-MARTEL teaches that it is known to vary the load distributed among a plurality of gas turbine engines to improve efficiency ([0003] When operating aircraft with multiple engines, there may be certain portions of a mission that do not require both engines to be operating at full power. In cruising conditions, operating a single engine at a relatively high power, instead of multiple engines at lower power, may allow for better fuel efficiency. For example, one or more engine(s) are operated at high power, and one or more remaining engine(s) are operated in what is sometimes referred to as a " standby" mode. However, certain engine operating states may not be conducive to operating engine(s) in a standby mode).  BEAUCHESNE-MARTEL teaches that it is known to vary the load distributed among a plurality of gas turbine engines to improve efficiency.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741